Exhibit 10.8

MORPHIC HOLDING,  INC.

CONSULTING AGREEMENT

 (Timothy A. Springer, Ph.D.)

This Consulting Agreement (this “Agreement”) is made effective as of December 5,
2019.  In consideration for retaining Timothy A. Springer, Ph.D.  (“Consultant”)
by Morphic Holding, Inc., (the “Company”), a Delaware corporation.  For good and
valuable consideration, the parties hereby agree as follows:

1. Retention as Consultant; Services.  The Company hereby retains Consultant and
Consultant hereby agrees to perform such consulting services for the Company (or
for any of its subsidiaries designated by the Company to receive such services)
as the Company or any such subsidiary may from time to time reasonably request
(the “Services”), including the services specified on Schedule A attached
hereto.

2. Availability; Time Commitment.  Consultant will make himself available to
render the Services, at such time or times and location or locations as may be
mutually agreed, from time to time as requested by the Company or by its
designated subsidiary, or as necessary to fulfill his duties.  Consultant will
devote his best efforts to performing the Services.  Consultant will devote at
least eight (8) days per year to performing the Services.

3. Compensation.  Pursuant to the terms of the Company’s 2019 Equity Incentive
Plan (the “Plan”) and a Notice of Stock Option Grant and Stock Option Agreement
(the “Option Agreement”), the Company shall provide Consultant an option to
purchase 90,000 shares of common stock of the Company (the “Option Award”). The
Option Award shall vest 25% of the total number of shares on the first
anniversary of the date of grant and the remaining 75% of the total number of
shares will vest across eight (8) substantially equal quarterly installments on
each quarterly anniversary of the first anniversary of the date of grant, such
that the total number of shares would become fully vested and exercisable on the
three-year anniversary of the date of grant, subject to the continued service of
the Consultant on each applicable vesting date.  The Option Agreement shall
contain the specific terms and conditions for the Option Award provided for this
Consulting Agreement and shall prevail in the event of any inconsistency with
this Consulting Agreement.

4. Relationship of Consultant to Others.

4.1. The Company recognizes that as of the date first written above Consultant
is a member of the faculty of Boston Children's Hospital (“BCH”) and Harvard
Medical School, and may become a member of or contributor to other
not-for-profit institutions or associations in the future (the “Institutions”),
and that Consultant’s activities are and will be subject to the policies and
regulations of the Institutions (the “Applicable Policies”).

4.2. Consultant and Company agree to abide by the BCH Mandatory Uniform
Consulting Terms as incorporated into this Agreement as Exhibit A and to provide
Services which fall, at all times, outside the “Scope of BCH Activities” as set
forth on Exhibit A.

4.3. Consultant agrees not to solicit employees of the Company or any Company
subsidiary to become Consultant or BCH employees. Consultant further agrees not
to enter into any agreement with an entity which may reasonably be considered a
Company competitor, to the extent that the agreement would embrace services
which would overlap with the Services described herein.





1




 

4.4. During the term of this Agreement, Consultant will not directly or
indirectly (i) provide advice or services to any for-profit third party in the
Field (as defined on Schedule A), or (ii) become an owner, partner, shareholder,
consultant, agent, employee or co-venturer of any for-profit third party that
has committed or intends to commit (by itself or through any affiliates or
collaborators) resources to the Field (other than in Consultant’s capacity as a
holder of not more than one percent (1%) of the combined voting power of the
outstanding stock of such a third party that is a publicly held company).  The
foregoing restrictions will not prohibit Consultant from providing any services,
including but not limited to conducting research at or providing educational
services to an Institution.

4.5. During the term of this Agreement and for one (1) year thereafter,
Consultant will not (i) solicit, encourage, or take any other action which is
intended to induce any employee of, or consultant to, the Company or any Company
subsidiary to terminate his or her relationship with the Company or with such
subsidiary, or (ii) solicit, endeavor to entice away from the Company or any
Company Subsidiary or otherwise interfere with the relationship of the Company
or any Company subsidiary with any third party who is, or was within the
then-most recent twelve month period, a licensor to or customer, collaborator or
licensee of the Company or any Company subsidiary.

5. Intellectual Property.

5.1. Subject to the BCH Mandatory Uniform Consulting Terms, Consultant will
promptly disclose in confidence to the Company all inventions, discoveries,
ideas, concepts, processes, products, formulas, trademarks, service marks,
logos, computer programs or software, source codes, object codes, algorithms,
machines, apparatuses, items of manufacture or compositions of matter, or any
new uses therefor or improvements thereon, or any new designs or modifications
or configurations of any kinds or works of authorship of any kind, including,
without limitation, compilations and derivative works, whether or not patentable
or copyrightable and know-how that Consultant makes, conceives, develops or
reduces to practice, from  the effective date of this Agreement through the
expiration or termination of this Agreement and for six (6) months thereafter,
and that (i) arise from the Services or other work performed by Consultant for
the Company, or (ii) arise from use of facilities, equipment, supplies,
materials or Confidential Information of the Company, (along with all patent and
other intellectual property rights arising therefrom,
collectively, “Developments”).  Consultant will neither make any use of any
funds, space, personnel, facilities, equipment or other resources of any
Institution or other third party in performing the Services hereunder nor take
any other action that would result in any Institution or other third party
owning or having a right in any Developments under the Applicable Policies or
otherwise.

5.2. Consultant will make and maintain adequate and current written records of
all Developments, which records will be available to and remain the property of
the Company at all times.  All Developments will be the sole property of the
Company.  For purposes of the copyright laws of the United States, all
Developments will constitute works made for hire as applicable.  Consultant
hereby assigns and, to the extent any such assignment cannot be made at present,
hereby agrees to assign to the Company, without further compensation, all right,
title and interest in and to all Developments.

5.3. Consultant will assist the Company in any reasonable manner to obtain for
its own benefit patent and other intellectual property rights in any and all
countries with respect to the Developments, and Consultant will execute and
deliver, when requested, patent and other applications and assignments
therefor.  Consultant will further assist the Company in every way to enforce
any such patent rights and other rights, including testifying in any suit or
proceeding.





2




 

Consultant will perform Consultant’s obligations under this Section without
further compensation, except for reimbursement of expenses incurred at the
Company’s request and, with respect to any performance after the term of this
Agreement or in excess of Consultant’s time commitment during the term of this
Agreement (other than reviewing and executing documents), compensation at a
reasonable rate for time actually spent by Consultant at the Company’s
request.  In the event the Company is unable after reasonable effort to obtain
Consultant’s signature on any document which Consultant may be required to sign
pursuant to this Section, whether because of Consultant’s physical or mental
incapacity or for any other reason whatsoever, Consultant hereby irrevocably
appoints each of the President and the Secretary of the Company (whether now or
hereafter in office) as Consultant’s attorney-in-fact to execute any such
document on Consultant’s behalf.

5.4. Consultant shall not, in connection with the Services to be performed under
this Agreement, disclose to Company any information which is confidential or
proprietary to Consultant or any third party including but not limited to any
Institution.

6. Confidential Information.

6.1. As used in this Agreement, “Confidential Information” means all trade
secrets, inventions, Developments and confidential or proprietary or other
information owned, possessed or used  by the Company or any Company subsidiary
whether prepared, conceived or developed by a consultant or employee of the
Company (including Consultant in the course of performing the Services),
including (i) all Developments, know-how, technology, business strategies and
plans, financial, technical or business information, personnel information and
customer lists (an any tangible evidence, record or representation thereof) of
the Company and its subsidiaries, (ii) all materials furnished by the Company or
its subsidiaries, and (iii) all information of third parties that the Company or
any Company subsidiary has an obligation to keep confidential.  In addition, the
terms and conditions of this Agreement will be treated by Consultant as
Confidential Information hereunder, provided that such terms and conditions may
be disclosed to an Institution upon its request.

6.2. During the term of this Agreement and at all times thereafter, Consultant
will keep and hold all Confidential Information in strict confidence, and
Consultant will not use or disclose any of such Confidential Information without
the prior written consent, and with the authorization, of the Company, except as
may be necessary to perform the Services.  Consultant will not disclose to the
Company or any Company Subsidiary, or induce the Company or any Company
Subsidiary to use any confidential information or material belonging to any
third party.  In the event that Consultant is authorized to disclose any
Confidential Information to anyone outside the Company or its subsidiaries in
performing the Services, Consultant will take adequate steps, consistent with
the policies and practices of the Company, to require that the recipient
maintain the confidentiality of the Confidential Information.

6.3. The term “Confidential Information” hereunder will not include information
that Consultant can establish by competent written evidence (i) is or becomes
generally known within the Company’s industry through no fault of Consultant;
(ii) was known to Consultant at the time it was disclosed, (iii) is lawfully and
in good faith made available to Consultant by a third party who did not derive
it from the Company or any Company subsidiary and who imposes no obligation of
confidence on Consultant; or (iv) is required to be disclosed by order of a
governmental authority or a court of competent jurisdiction, provided that such
disclosure is subject to all applicable governmental or judicial protection
available for like material and reasonable advance notice of the pendency of any
such order is given to the Company.  For the purpose of this Section,
Confidential Information will not be deemed to fall within any of the foregoing
exceptions merely because such





3




 

information is embraced by general disclosures or because individual features or
combinations thereof are publicly available.

6.4. Upon termination of this Agreement or at any other time upon the request of
the Company, Consultant will promptly deliver to the Company all records and
materials documenting, evidencing or embodying any Confidential Information.

7. No Conflicts.

7.1. Consultant agrees to the best of his knowledge that Consultant is permitted
to enter into this Agreement and to perform the obligations contemplated hereby,
and that this Agreement and the terms and obligations hereof are not
inconsistent or otherwise in conflict with any other obligations Consultant may
have, under and as modified by the Applicable Policies or otherwise.  In
addition, Consultant will not enter into any agreement or modification of any
existing agreement (whether written or oral) that are inconsistent with or
otherwise conflict with Consultant’s obligations under this Agreement.

7.2. Consultant represents and warrants that Consultant has disclosed to the
Institutions all aspects of Consultant’s relationship with the Company which are
required to be disclosed under the Applicable Policies, and that Consultant has
obtained any required consents or approvals of the Institutions concerning such
relationship and this Agreement.

8. Publication.

Consultant shall not publish Confidential Information.

9. Term and Termination.

9.1. Subject to earlier termination as expressly provided herein, this Agreement
will commence on the date first written above and will continue until the third
anniversary of that date.  If either party breaches in any material respect any
of its material obligations under this Agreement, in addition to any other right
or remedy, the non-breaching party may terminate this Agreement in the event
that the breach is not cured within thirty days after receipt by such party of
written notice of such breach.  Either party may terminate this Agreement for
convenience, but only upon six months advance written notice to the other party.

9.2. No expiration or termination of this Agreement will relieve or affect any
rights or liabilities of the parties which may have accrued prior to the date of
expiration or termination.  Notwithstanding anything herein to the contrary,
upon any expiration or termination of this Agreement, the provisions of
Sections 5,  6,  7,  8,  9 and 10 will survive such expiration or termination
and continue in effect in accordance with their terms.

10. General.

10.1. Consultant recognizes that, in the event of a breach or threatened breach
by Consultant of this Agreement, the Company may suffer irreparable harm, and
Consultant therefore agrees that, in addition to all other rights and remedies
available to the Company at law or in equity, the Company will be entitled to
seek injunctive relief to restrain any such breach and to enforce the provisions
hereof, without showing or proving any actual damage to the Company.





4




 

10.2. The Services to be rendered by Consultant are personal in nature, and
Consultant may not assign or transfer this Agreement or any of Consultant’s
rights or obligations.  In no event will Consultant assign or delegate
responsibility for actual performance of the Services.  Company may not assign
or otherwise transfer this Agreement without the prior written consent of
Consultant, except to any wholly owned subsidiary of the Company or in
connection with the sale of substantially all of the Company’s assets, including
by way of merger, asset sale, stock sale, or other transaction type having the
same purpose.  This Agreement will be binding upon and inure to the benefit of
the parties and their respective legal representatives, heirs, successors and
permitted assigns.

10.3. All notices and other communications hereunder will be delivered by hand
or sent by registered or certified mail, or by reputable package delivery
service, return receipt requested, addressed to the Company at its regular place
of business or to Consultant at the address set forth below, or to such other
address as such party may designate in writing to the other.

10.4. This Agreement, together with Schedule A and Exhibit A attached hereto,
constitutes the entire agreement between the parties as to the subject matter
hereof, and supersedes any previous oral or written communications,
representations, understandings, or agreements between them as to such subject
matter.  No provision of this Agreement will be waived, altered or canceled
except in writing signed by the party against whom such waiver, alteration or
cancellation is asserted.  Any such waiver will be limited to particular
instance and the particular time when and for which it is given.

10.5. It is understood and agreed that Consultant’s relationship to the Company
is that of an independent contractor and that neither this Agreement nor the
Services to be rendered hereunder will for any purpose whatsoever or in any way
or manner create any employer-employee relationship between the
parties.  Consultant understands that Consultant will not be entitled to
participate in or to receive any benefit or right under any of the Company’s
employee benefit, welfare or like plans.  Consultant will be responsible for
paying all withholding and other taxes arising from consideration payable by
Company hereunder when they become due and payable.

10.6. During the term of this Agreement and at all times thereafter, Consultant
will execute and deliver all such documents and will perform all such lawful
acts, as the Company considers necessary or advisable to secure its rights
hereunder and to carry out the intent of this Agreement.

10.7. This Agreement will be governed by, and construed and enforced in
accordance with, the laws of The Commonwealth of Massachusetts, without regard
to its principles of conflicts of laws.  All litigation arising from or relating
to this Agreement will be filed and prosecuted before any court of competent
subject matter jurisdiction in Boston, Massachusetts.  Consultant hereby
consents to the jurisdiction of such courts over him, stipulates to the
convenience, efficiency and fairness of proceeding in such courts, and covenants
not to allege or assert the inconvenience, inefficiency or unfairness of
proceeding in such courts.

10.8. The invalidity or unenforceability of any provision hereof as to an
obligation of a party will in no way affect the validity or enforceability of
any other provision of this Agreement, provided that if such invalidity or
unenforceability materially adversely affects the benefits the other party
reasonably expected to receive hereunder, that party will have the right to
terminate this Agreement.  Moreover, if one or more of the provisions contained
in this Agreement will for any reason be held to be excessively broad as to
scope, activity or subject so as to be unenforceable at law, such provision or
provisions will be construed by limiting or reducing it or them, so as to be
enforceable to the extent compatible with the then-applicable law.





5




 

10.9. The titles and headings herein are for reference purposes only and will
not in any manner limit the construction of this Agreement which will be
considered as a whole.  As used in this Agreement, "herein" and "hereof" will
refer to this Agreement as a whole, and "including" and "include" means
"including but not limited to" and "includes, without limitation",
respectively.  This Agreement will not be interpreted or construed against a
party because that party or any attorney or representative for that party
drafted or participated in the drafting of this Agreement.

IN WITNESS WHEREOF, the parties hereto have duly executed this Consulting
Agreement under seal as of the date first set forth above.

 

Morphic Holding, Inc.

    

 

Consultant

 

 

 

 

 

By:

/s/ Praveen Tipirneni

 

By:

/s/ Timothy A. Springer, Ph.D.

Name:

Praveen Tipirneni

 

Name:

Timothy A. Springer, Ph.D.

Title:

President

 

 

 

 

 

 



6




 

SCHEDULE A

SERVICES AND FIELD

“Field” means research, discovery, design, manufacture, clinical development,
seeking of regulatory approvals, marketing and/or commercialization of small
molecules that target any member of the integrin family of cell adhesion
molecules.

Specific Services will include:

     Contribute to the development of the R&D plan of the Company or its
designated subsidiaries

     Contribute to the development of the patent rights and other intellectual
property of the Company or its designated subsidiaries

     At the Company’s request, participate in the Company’s strategic planning
(or that of its designated subsidiaries) and attend Scientific Advisory Board
meetings of the Company or its designated subsidiaries, including as co-chair of
the Scientific Advisory Board meetings

     Be available to represent the Company or its designated subsidiaries to
investors and potential partners

 





 




 

EXHIBIT A – BCH Mandatory Uniform Consulting Terms.

 

1.   Mandatory and superseding nature of these terms

 

These terms must be attached to and incorporated into any personal Consulting
Agreement that involves services by any member of the medical or research staff,
or any officer or employee, of Boston Children’s Hospital or its supporting
affiliated foundations (collectively referred to as BCH).  They apply regardless
of the nature of the consulting services, and regardless of the corporate or
other nature of the other party to the consulting agreement.   They are
incorporated in and enforceable as a term and condition of the Consulting
Agreement; supersede any conflicting provisions; and may not be limited, amended
or superseded by any other agreement.  They are not negotiable.

 

2.  Definitions

 

(a)         Consultant: the BCH staff member, officer of employee who is a party
to the consulting agreement.

(b)         Consulting Agreement: the set of agreements, oral and written, that
together comprise the complete set of rights and obligations between the
Consultant and the Company.

(c)         Company: the party or parties retaining the Consultant, and any
other third party referred to in the Consulting Agreement as the recipient of
Consultant services or legal obligations.

(d)         Services: the services included within the Consulting Agreement.

(e)         HMS: Harvard Medical School.

(f)         Scope of BCH Activities: (1) any activities undertaken by Consultant
at BCH or using BCH resources (excluding de minimis uses of BCH computer
resources, e-mail, calendaring, and telephone); and (2) any activities described
within the professional role of the Consultant at BCH, or by BCH, its
departments or divisions, as reflected in (i) activities actually or
historically undertaken by Consultant at their request or direction or on their
behalf; (ii) obligations, whether or not currently undertaken, under directives
and assignments of the pertinent chief, the terms of appointment, the
Consultant’s job description, sponsored research agreements, customary
responsibilities, and other indicators of expectations for the scope of
Consultant’s BCH or HMS role.

(g)         BCH and HMS Policies: Policies of BCH, its departments and
divisions, and of HMS if Consultant is a member of the HMS faculty, concerning
ethical conduct, conflicts of interest, intellectual property, confidentiality,
compliance with federal and state laws, regulations and policies, and any other
matter relating to the Consultant’s appointment or employment.

 

3.   Supremacy of Consultant’s BCH and HMS Obligations

 

Company acknowledges that Consultant has pre-existing and on-going obligations
to HMS, BCH, and the sponsors of research at BCH (including obligations under
BCH and HMS Policies, grants, contracts, collaborative agreements, and a
"participation agreement" assigning to BCH all inventions within the Scope of
BCH Activities).  In order to enter into this Consulting Agreement, Company
therefore acknowledges and agrees that in the event that any conflict should
arise between the Consulting Agreement and Consultant's obligations to HMS, BCH
or sponsors of research at BCH, Consultant shall necessarily notify BCH
immediately, and that Consultant's obligations to BCH, HMS and sponsors of
research at BCH shall take precedence over the terms of the Consulting
Agreement.  Without limiting the foregoing, Company shall have no rights in any
publication, invention, discovery, improvement, or other intellectual property
whatsoever, whether or not publishable, patentable, or copyrightable, developed
by





 




 

Consultant in whole or in part within the Scope of BCH Activities, even if
arising in part from Services. It is understood that the Scope of BCH Activities
may change from time to time, and the Consulting Agreement may not restrict such
changes.  Services shall exclude disclosure of information derived from the
Scope of BCH Activities of Consultant, and information that is confidential
under BCH and HMS Policy.   Services for the Company shall consist only of the
exchange of ideas and provision of advice.   Consultant shall not conduct
research for or on behalf of the Company, act as a Company executive, or take a
position with Company that entails fiduciary obligations to Company in conflict
with primary obligations to BCH.

 

4.  Assignment of Consultant Intellectual Property

 

Subject to the terms of paragraph 3, above, it is the Consultant’s own choice
whether to assign, or to decline to assign, to the Company any right, title and
interest the Consultant may have in any invention, discovery, improvement, or
other intellectual property that Consultant develops in the course of and
arising from Consultant performing Services for the Company under the Consulting
Agreement.

 

5.  Confidentiality and Disclosure

 

The Consulting Agreement shall not restrict the Consultant from disclosing to
BCH, Consultant’s department or division chief, and other staff or employees of
BCH to whom disclosure of Consulting Agreements is required, any aspect of the
Consulting Agreement, including an unredacted copy of the Consulting Agreement,
compensation and reimbursement paid to Consultant in any form, the nature of
Services actually provided, and, for purposes of assessing compliance with
paragraph 3 of Exhibit A, any intellectual property disclosed by Consultant to
Company.  BCH, and all BCH staff and employees to whom it is disclosed, shall
treat such information as confidential business information under BCH policies.

 

6.  No Consultant Warranties.

 

Any provision of the Consulting Agreement purporting to impose a warranty
obligation on Consultant is superseded and void.  Without limiting the
foregoing: Consultant shall use reasonable efforts not to use any facilities,
funds, or equipment owned or administered by BCH in the performance of the
Services.  Any provision of the Consultant Agreement which imposes a higher
obligation is void and superseded by this provision.

 

7.  Non-competition

 

Company and Consultant may agree on provisions which restrict Consultant from
soliciting Company’s employees to become Consultant employees.  However, any
provision requiring Consultant to refrain from entering into agreements with
competing organizations, to the extent it relates to or overlaps the present or
future Scope of BCH Activities, is void.

 

8.  Use of names, depictions and logos

 

Company shall not use Consultant's name or depiction, or the name, logos,
trademarks, or depictions of BCH, HMS, or any officer, director, employee,
appointee, medical staff member or employee of either, or any adaptation
thereof, in any promotional, advertising or marketing literature, or in any
other way without the prior written consent of BCH, the individual, or HMS, as
appropriate, provided however that in neutral circumstances that do not imply
endorsement or advocacy, or otherwise misrepresent the terms of the Consulting
Agreement or Consultant's role, Company may accurately state that Consultant is
a consultant to Company, and list his or her professional degrees and titles.





 




 

9. Consultant’s personal activity.

Each party to the Consulting Agreement acknowledges that Consultant is entering
into the Agreement, and providing Services, in the Consultant’s personal
capacity and not as an employee or agent of BCH; BCH is not a party to the
Consulting Agreement and has no liability or obligation thereunder except as its
own policies create an obligation of confidentiality as described in paragraph
5; and BCH is an intended, third-party beneficiary of this Agreement, and
certain provisions of this Agreement are for the benefit of BCH and are
enforceable by BCH in its own name.

10.  Termination

In addition to any provision for termination, the Consulting Agreement shall be
terminable without cause on thirty days notice at the request of the BCH Office
of General Counsel, operating on the request of the Consultant’s department or
division chief or supervisor.

 

 

 

